The plaintiff in error was convicted in the county court of Caddo county on a charge of the unlawful transporting of whisky, and was sentenced to pay a fine of $100 and serve 30 days in the county jail.
Sentence was passed on August 8, 1927, and the appeal was lodged in this court in October, 1927. No briefs in support of the appeal have been filed, and examination of the record discloses that the evidence reasonably sustains the verdict and judgment, and no jurisdictional or fundamental error appears.
The case is affirmed.